                           Case 19-10998-BLS              Doc 519        Filed 08/19/19         Page 1 of 37




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE
                                                                              )
            In re:                                                            )   Chapter 11
                                                                              )
            Hospital Acquisition LLC, et al.,1                                )   Case No. 19-10998 (BLS)
                                                                              )
                                               Debtors.                       )   (Jointly Administered)
                                                                              )
                                                                              )   Re: Docket Nos. 227, 294, 298, 392, 393,
                                                                              )   414 & 479


                ORDER (I) AUTHORIZING THE SALE OF THE ASSETS TO THE PURCHASER
                FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS, AND ENCUMBRANCES;
                 (II) AUTHORIZING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN
                EXECUTORY CONTRACTS AND UNEXPIRED LEASES; AND (III) GRANTING
                                        RELATED RELIEF

                     Upon the motion [D.I. 227] (the “Motion”)2 of the above-captioned debtors and debtors

            in possession (collectively, the “Debtors”) for entry of an order (this “Sale Order”), pursuant to

            sections 105, 363, and 365 of title 11 of the United States Code (the “Bankruptcy Code”),

            Rules 2002,      6004,     and     6006      of    the    Federal      Rules     of    Bankruptcy        Procedure

            (the “Bankruptcy Rules”), and Rules 2001-1 and 6004-1 of the Local Rules of Bankruptcy

            Practice and Procedure of the United States Bankruptcy Court for the District of Delaware
            1
                The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
                number, are: Hospital Acquisition LLC (3232); Hospital Acquisition Intermediate Sub LLC (9609); LifeCare
                Holdings LLC (f/k/a Hospital Acquisition Sub I LLC) (6612); LifeCare Behavioral Health Hospital of Pittsburgh
                LLC (9835); New LifeCare Hospitals LLC (7959); New LifeCare Hospitals of Dayton LLC (2592); New LifeCare
                Hospitals of Milwaukee LLC (2428); New LifeCare Hospitals of South Texas LLC (4237); Hospital Acquisition Sub
                II LLC (7920); New LifeCare Management Services LLC (4310); New LifeCare REIT 1 LLC (9849); New LifeCare
                Hospitals of Mechanicsburg LLC (0174); New Pittsburgh Specialty Hospital LLC (7592); LifeCare Vascular
                Services, LLC (5864); New LifeCare Hospitals of North Texas LLC (4279); New LifeCare Hospitals of Chester
                County LLC (1116); New LifeCare Hospitals of Northern Nevada LLC (4534); New San Antonio Specialty Hospital
                LLC (2614); New LifeCare Hospitals of North Carolina LLC (7257); New LifeCare Hospitals of Pittsburgh LLC
                (8759); New NextCare Specialty Hospital of Denver LLC (6416); Hospital Acquisition MI LLC (4982); LifeCare
                Pharmacy Services LLC (3733); New LifeCare REIT 2 LLC (1315); New LifeCare Hospitals at Tenaya LLC (6891);
                and New LifeCare Hospitals of Sarasota LLC (8094). The Debtors’ address is 5340 Legacy Drive, Suite 150, Plano,
                Texas 75024.
            2
                Capitalized terms used but not defined herein shall have the meanings given to them in the Motion or, if not
                defined in the Motion, the Stalking Horse Agreement (as defined below).




01:25008453.1
                       Case 19-10998-BLS           Doc 519     Filed 08/19/19      Page 2 of 37



          (the “Local Rules”), (i) authorizing the Sale of the Assets free and clear of Liens (as defined

          below), (ii) authorizing the assumption and assignment of certain executory contracts and

          unexpired leases (collectively, the “Acquired Contracts”), and (iii) granting related relief; and

          this Court having entered the Order Establishing Bidding Procedures Relating to the Sale of All

          or a Portion of the Debtors’ Assets [D.I. 298] (the “Bidding Procedures Order”), authorizing and

          approving (i) the Bidding Procedures by which the Debtors were to solicit and select the highest

          or otherwise best offer for the Sale of the Assets, (ii) the Assumption and Assignment

          Procedures; (iii) the form and manner of notice of all procedures, protections, schedules, and

          agreements described in the Motion and attached thereto, including the Debtors’ selection of one

          or more stalking horse bidders and the Bid Protections that the Debtors may provide to any such

          stalking horse bidders, and (iv) the scheduling of the Auction, the Sale Hearing, and certain other

          dates relating to the Sale, all as more fully set forth in the Motion; and this Court having entered

          an order [D.I. 414] (the “Stalking Horse Selection Order”), approving the Debtors’ selection of

          PAM Squared, LLC (the “Purchaser”) as the Stalking Horse Bidder and approving certain bid

          protections granted to the Purchaser pursuant to that certain asset purchase agreement, dated July

          18, 2019, by and among the Debtors, as Sellers, and the Purchaser, as Buyer (as amended

          pursuant to that certain Amendment to Asset Purchase Agreement, dated as of August 12, 2019,

          by    and    among     the    Debtors,     as   Sellers,   and     the    Purchaser,    as   Buyer

          the “Stalking Horse Agreement”), a copy of which is attached hereto as Exhibit A; and it

          appearing that the relief requested is in the best interests of the Debtors, their estates, their

          creditors, and other parties in interest; and this Court having jurisdiction over this matter

          pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the

          United States District Court for the District of Delaware, dated as of February 29, 2012; and this



                                                           2
01:25008453.1
                        Case 19-10998-BLS          Doc 519       Filed 08/19/19      Page 3 of 37



          Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this

          Court having found that adequate notice of the Motion and opportunity for objection having been

          given, with no objections having been filed, or all objections having been resolved or overruled,

          as the case may be; and this Court having found that no other notice need be given; and this

          Court having reviewed the Motion and having heard the statements in support of the relief

          requested therein at the Sale Hearing before this Court; and upon all of the proceedings had

          before this Court; and after due deliberation and sufficient cause appearing therefor, it is

          HEREBY FOUND AND DETERMINED THAT:

                  A.      This Court has jurisdiction over this matter and over the property of the Debtors’

          estates, including the Purchased Assets to be sold, transferred, or conveyed pursuant to the

          Stalking Horse Agreement, pursuant to 28 U.S.C. §§ 157 and 1334. This is a core proceeding

          pursuant to 28 U.S.C. § 157(b)(2). The predicates for relief granted herein are sections 105, 363,

          and 365 of the Bankruptcy Code, Bankruptcy Rules 2002, 6004, and 6006, and Local

          Rules 2002-1 and 6004-1. Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and

          1409.

                  B.      The legal and factual bases set forth in the Motion, at the Auction, and at the Sale

          Hearing establish just cause for the relief granted herein. Entry of this Sale Order is in the best

          interests of the Debtors and their respective estates, creditors, and all other parties in interest.

                  C.      The notice of the Motion, the Bidding Procedures, the selection of the Stalking

          Horse Bidder, the Auction, the Sale Hearing, the Cure Costs, and the Sale Order was adequate

          and sufficient under the circumstances of these chapter 11 cases, and such notice complied with

          all applicable requirements of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules.

          Accordingly, no further notice of the Motion, the Bidding Procedures, the selection of the



                                                             3
01:25008453.1
                        Case 19-10998-BLS         Doc 519       Filed 08/19/19    Page 4 of 37



          Stalking Horse Bidder, the Auction, the Sale Hearing, the Cure Costs, or this Sale Order is

          necessary or required.

                 D.      The Debtors have demonstrated a compelling and sound business justification for

          the Court to grant the relief requested in the Motion, including, without limitation, to

          (i) authorize the sale of the Assets to the Purchaser free and clear of all Liens, (ii) authorize the

          assumption and assignment of the Acquired Contracts to the Purchaser, and (iii) grant related

          relief as set forth herein. Such compelling and sound business justification, which was set forth

          in the Motion, on the record of the Bidding Procedures Hearing, on the record of the Auction,

          and on the record of the Sale Hearing, is incorporated herein by reference and, among other

          things, forms the basis for the findings of fact and conclusions of law as set forth herein.

                 E.       The Debtors’ decision to enter into the Stalking Horse Agreement with the

          Stalking Horse Bidder was a due and proper exercise of the Debtors’ business judgment and was

          authorized pursuant to the Bidding Procedures Order. The PAM Bid Protections (as defined in

          the Stalking Horse Selection Order) contained in the Stalking Horse Agreement (i) were

          necessary to preserve the value of the Debtors’ estates by inducing the Stalking Horse Bidder to

          enter into the Stalking Horse Agreement and (ii) are in compliance with and authorized by the

          Bidding Procedures Order and the Stalking Horse Selection Order.

                 F.      Notice and a reasonable opportunity to object or be heard regarding the requested

          relief has been afforded to all interested persons and entities as required by the Bidding

          Procedures Order, including, without limitation: (a) all entities reasonably known to have

          expressed an interest in a transaction with respect to all or part of the Assets within the past two

          (2) years; (b) all entities known to have asserted any lien, claim, interest, or encumbrance in or

          upon any of the Assets; (c) counsel for the Committee; (d) counsel to the DIP Lender;



                                                            4
01:25008453.1
                        Case 19-10998-BLS         Doc 519       Filed 08/19/19    Page 5 of 37



          (e) counsel to the Prepetition Priming Term Loan Lenders; (f) counsel to the Prepetition Priming

          Term Facility Agent; (g) counsel to the Prepetition Second Term Facility Agent; (h) the U.S.

          Trustee; (i) all federal, state, and local regulatory or taxing authorities or recording offices which

          have a reasonably known interest in the relief granted herein; (j) the United States Attorney’s

          offices for the District of Delaware, the Northern District of Texas, and all states in which the

          Debtors conduct business; (k) the Internal Revenue Service; (l) all parties entitled to notice

          pursuant to Local Rule 2002-1(b); (m) all known creditors of the Debtors, including their

          contract counterparties; and (n) all registered holders of equity securities in the Debtors. Other

          parties interested in bidding on the Assets were provided, upon request, sufficient information to

          make an informed judgment on whether to bid on the Assets.

                 G.      The Debtors have demonstrated a sufficient basis for entering into the Stalking

          Horse Agreement, to sell the Purchased Assets, and assume and to assign the Acquired Contracts

          pursuant to sections 363 and 365 of the Bankruptcy Code, and such actions are appropriate

          exercises of the Debtors’ business judgment and in the best interests of the Debtors, their estates,

          their creditors, and other parties in interest. Such business reasons include, but are not limited to,

          that (i) the Stalking Horse Agreement and the Closing will present the best opportunity to

          maximize and realize the value of the Purchased Assets, (ii) there is substantial risk of

          deterioration of the value of the Purchased Assets if the Sale is not consummated as promptly as

          reasonably practicable, and (iii) the Stalking Horse Agreement constitutes the highest or

          otherwise best offer for the Purchased Assets.

                 H.      The Bidding Procedures set forth in the Bidding Procedures Order were

          noncollusive and substantively and procedurally fair to all parties.




                                                            5
01:25008453.1
                        Case 19-10998-BLS          Doc 519       Filed 08/19/19     Page 6 of 37



                  I.      The disclosures made by the Debtors concerning the Stalking Horse Agreement,

          the Auction and the transactions contemplated by the Stalking Horse Agreement and this Sale

          Order were good, complete and adequate.

                  J.      The Debtors and their professionals have complied, in good faith, in all respects

          with the Bidding Procedures Order. As demonstrated by any testimony and other evidence

          proffered or adduced at the Sale Hearing and the representations of counsel made on the record

          at the Sale Hearing, through marketing efforts and a competitive sale process and an auction

          conducted in accordance with the Bidding Procedures Order, the Debtors (i) afforded interested

          potential purchasers a full, fair, and reasonable opportunity to qualify as bidders and submit their

          highest or otherwise best offer to purchase the Purchased Assets, (ii) provided potential

          purchasers, upon request, sufficient information to enable them to make an informed judgment

          on whether to bid on the Purchased Assets, and (iii) considered any bids submitted on or before

          the Bid Deadline. The Purchaser and its professionals have complied, in good faith, in all

          respects with the Bidding Procedures Order. The Bidding Procedures assisted in obtaining the

          highest or otherwise best value for the Purchased Assets for the Debtors and their estates.

                  K.      Following the conclusion of the Auction, the Debtors determined that the

          Purchaser submitted the highest or otherwise best offer and selected the Purchaser as the

          Successful Bidder for the Purchased Assets in accordance with the Bidding Procedures Order.

          The offer of the Purchaser, upon the terms and conditions set forth in the Stalking Horse

          Agreement, including the form of and total consideration to be realized by the Debtors pursuant

          to the Stalking Horse Agreement, (i) is the highest or otherwise best offer received by the

          Debtors, (ii) is fair and reasonable, (iii) is in the best interests of the Debtors’ estates, creditors,

          and other parties in interest, and (iv) constitutes full and adequate consideration and reasonably



                                                             6
01:25008453.1
                          Case 19-10998-BLS        Doc 519      Filed 08/19/19    Page 7 of 37



          equivalent value for the Purchased Assets. The Debtors’ determination that the Stalking Horse

          Agreement constitutes the highest and best offer for the Purchased Assets constitutes a valid and

          sound exercise of the Debtors’ business judgment. The Stalking Horse Agreement and the

          transactions contemplated thereby represent a fair and reasonable offer to purchase the Acquired

          Assets under the circumstances of these chapter 11 cases. No other entity or group of entities has

          offered to purchase the Acquired Assets for greater economic value to the Debtors’ estates than

          the Purchaser.

                 L.        The Purchaser is not an “insider” or “affiliate” of the Debtors, as those terms are

          defined in the Bankruptcy Code. The Purchaser is a buyer in good faith, as that term is used in

          the Bankruptcy Code and the decisions thereunder; the Stalking Horse Agreement was

          negotiated and entered into in good faith, based upon arm’s length bargaining, and without

          collusion or fraud of any kind; and neither the Debtors nor the Purchaser has engaged in any

          conduct that would prevent the application of section 363(m) of the Bankruptcy Code or cause

          the application of or implicate section 363(n) of the Bankruptcy Code to the Stalking Horse

          Agreement or to the consummation of the Sale and transfer of the Purchased Assets and

          Acquired Contracts to the Purchaser.        Accordingly, the Purchaser is entitled to all of the

          protections and immunities under section 363(m) of the Bankruptcy Code with respect to all of

          the Purchased Assets and Acquired Contracts.

                 M.        The Debtors are authorized to execute the Stalking Horse Agreement and all other

          documents contemplated thereby, and to promptly consummate the transactions contemplated by

          the Stalking Horse Agreement. No consents or approvals, other than as may be expressly

          provided for in the Stalking Horse Agreement, are required by the Debtors to consummate such

          transactions.



                                                            7
01:25008453.1
                        Case 19-10998-BLS           Doc 519    Filed 08/19/19    Page 8 of 37



                 N.      The Debtors have advanced sound business reasons for seeking to enter into the

          Stalking Horse Agreement and to sell the Purchased Assets and assume and assign the Acquired

          Contracts, as more fully set forth in the Motion and as demonstrated at the Sale Hearing, and it is

          a reasonable exercise of the Debtors’ business judgment to sell the Assets and to consummate the

          transactions contemplated by the Stalking Horse Agreement. Notwithstanding any requirement

          for approval or consent by any person, the transfer of the Purchased Assets to the Purchaser and

          the assumption and assignment of the Acquired Contracts is a legal, valid, and effective transfer

          of the Purchased Assets and any Acquired Contracts.

                 O.      The terms and conditions of the Stalking Horse Agreement, including the

          consideration to be realized by the Debtors pursuant to the Stalking Horse Agreement, are fair

          and reasonable, and the transactions contemplated by the Stalking Horse Agreement are in the

          best interests of the Debtors’ estates.

                 P.      Except as otherwise provided in the Stalking Horse Agreement, the Purchased

          Assets shall be sold free and clear of any lien (statutory or otherwise), hypothecation,

          encumbrance, security interest, mortgage, pledge, restriction, charge, instrument, license,

          preference, priority, security agreement, easement, covenant, encroachment, option, or other

          interest in the subject property, including, without limitation, any right of recovery, tax

          (including foreign, federal, state, and local tax), order of any Governmental Authority, or other

          claim with respect thereto, of any kind or nature (including (i) any conditional sale or other title

          retention agreement and any lease having substantially the same effect as any of the foregoing,

          (ii) any assignment or deposit arrangement in the nature of a security device, and (iii) any claims

          based on any theory that the Purchaser is a successor, transferee or continuation of the Debtors or

          the Assets, and (iv) any leasehold interest, license or other right, in favor of a person other than



                                                           8
01:25008453.1
                       Case 19-10998-BLS           Doc 519     Filed 08/19/19    Page 9 of 37



          the Purchaser, to use any portion of the Assets), whether secured or unsecured, choate or

          inchoate, filed or unfiled, scheduled or unscheduled, noticed or unnoticed, recorded or

          unrecorded, contingent or noncontingent, material or nonmaterial, known or unknown

          (collectively, “Liens”) (other than the Permitted Encumbrances (as defined in the Stalking Horse

          Agreement) (the “Permitted Liens”)), with such Liens (other than the Permitted Liens) to attach

          to the consideration to be received by the Debtors in the same priority and subject to the same

          defenses and avoidability, if any, as before the Closing. For the avoidance of doubt, the Debtors

          shall apply the proceeds of the Sale of the Purchased Assets and the Acquired Contracts

          consistent with the Final Order (I) Authorizing The Debtors To Obtain Postpetition Financing,

          (II) Authorizing the Use of Cash Collateral, (III) Granting Liens and Providing Superpriority

          Administrative Expense Status, (IV) Granting Adequate Protection, (V) Modifying the Automatic

          Stay, and (VI) Granting Related Relief, [D.I. 278] (the “DIP Order”). With respect to the DIP

          Lender that means: subject to the Carve Out, and after the payment of, or reservation of adequate

          funds for the claims of the Texas Taxing Authorities (as defined in the DIP Order) that are

          secured by Permitted Encumbrances (as defined in the DIP Order), all net proceeds of the Sale of

          the Purchased Assets shall be immediately paid as a first priority to the DIP Lender to reduce the

          DIP Obligations until such Obligations are indefeasibly paid in full in cash (including the

          provision for contingent obligations).

                 Q.      The Stalking Horse Agreement is a valid and binding contract among the Debtors

          and the Purchaser, which is and shall be enforceable according to its terms.

                 R.      The transfer of the Purchased Assets to the Purchaser is a legal, valid and

          effective transfer of all the Purchased Assets, and, except as may otherwise be provided in the

          Stalking Horse Agreement, shall vest the Purchaser with all right, title and interest of the Debtors



                                                           9
01:25008453.1
                      Case 19-10998-BLS         Doc 519       Filed 08/19/19   Page 10 of 37



          in and to the Purchased Assets free and clear of any and all Liens (other than the Permitted

          Liens). Except as specifically provided in the Stalking Horse Agreement or this Sale Order, the

          Purchaser shall not assume or be liable for any Liens (other than the Permitted Liens) relating to

          the Purchased Assets.

                 S.      The Debtors may sell the Purchased Assets free and clear of all Liens of any kind

          or nature whatsoever (other than the Permitted Liens) because, in each case, one or more of the

          standards set forth in section 363(f) of the Bankruptcy Code has been satisfied. Those holders of

          Liens from which the Purchased Assets are to be sold free and clear (including, to the extent

          applicable, the nondebtor parties to Acquired Contracts) who did not object, or who withdrew

          their objections, to the sale of the Purchased Assets and the Motion are deemed to have

          consented pursuant to section 363(f)(2) of the Bankruptcy Code. All objections to the Motion

          have been resolved or overruled. Those holders of Liens (other than the Permitted Liens) who

          did object fall within one or more of the other subsections of section 363(f) of the Bankruptcy

          Code and are adequately protected by having their Liens, if any, attach to the proceeds of the

          Sale of the Purchased Assets ultimately attributable to the property against or in which they

          claim or may claim any Liens, in the same order of priority and with the same validity, force and

          effect that such Liens had before the Sale of the Purchased Assets, subject to all claims and

          defenses the Debtors and their estates may possess with respect thereto. With respect to the DIP

          Lender that means: subject to the Carve Out, and after the payment of, or reservation of adequate

          funds for the claims of the Texas Taxing Authorities (as defined in the DIP Order) that are

          secured by Permitted Encumbrances (as defined in the DIP Order), all net proceeds of the Sale of

          the Purchased Assets shall be immediately paid as a first priority to the DIP Lender to reduce the




                                                         10
01:25008453.1
                       Case 19-10998-BLS           Doc 519       Filed 08/19/19    Page 11 of 37



          DIP Obligations until such Obligations are indefeasibly paid in full in cash (including the

          provision for contingent obligations).

                 T.      Not selling the Purchased Assets free and clear of all Liens (other than the

          Permitted Liens) would adversely impact the Debtors’ estates, and any Sale of the Purchased

          Assets other than one free and clear of all Liens (other than the Permitted Liens) would be of

          substantially less value to the Debtors’ estates. The Purchaser would not have entered into the

          Stalking Horse Agreement and would not consummate the transactions contemplated thereby,

          thus adversely affecting the Debtors, their estates, and their creditors, if each of (i) the Sale of the

          Purchased Assets and (ii) the assumption and assignment of the Acquired Contracts to the

          Purchaser were not free and clear of all Liens of any kind of nature whatsoever (except for

          Permitted Liens) or if the Purchaser would, or in the future could, be liable for any Liens or any

          of the Excluded Liabilities.

                 U.       The Debtors and the Purchaser have, to the extent necessary, satisfied the

          requirements of section 365 of the Bankruptcy Code, including sections 365(b)(1)(A), (B) and

          365(f) of the Bankruptcy Code, in connection with the Sale and the assumption and assignment

          of the Acquired Contracts.       The Purchaser has demonstrated adequate assurance of future

          performance with respect to all Acquired Contracts pursuant to section 365(b)(1)(C) of the

          Bankruptcy Code. The assumption and assignment of the Acquired Contracts pursuant to the

          terms of this Sale Order is integral to the Stalking Horse Agreement and is in the best interests of

          the Debtors, their estates, their creditors, and other parties in interest, and represents the exercise

          of sound and prudent business judgment by the Debtors.

                 V.       The Acquired Contracts are assignable notwithstanding any provisions contained

          therein to the contrary, or providing for the termination thereof upon assignment or the



                                                            11
01:25008453.1
                          Case 19-10998-BLS      Doc 519       Filed 08/19/19   Page 12 of 37



          insolvency or commencement of the Debtors’ chapter 11 cases. The Purchaser, on behalf of the

          Debtors, has provided for appropriate cures or other payments or actions required for the Debtors

          to assume and assign the Acquired Contracts to the Purchaser. The Purchaser has provided

          adequate assurance of future performance under all Acquired Contracts.

                     W.    In the absence of a stay pending appeal, the Purchaser is acting in good faith,

          pursuant to section 363(m) of the Bankruptcy Code, in closing the transactions contemplated by

          the Stalking Horse Agreement at any time on or after the entry of this Sale Order and cause has

          been shown as to why this Sale Order should not be subject to the stay provided by Bankruptcy

          Rules 6004(h) and 6006(d).

                     X.    The transactions contemplated under the Stalking Horse Agreement do not

          amount to a consolidation, merger or de facto merger of the Purchaser and the Debtors or the

          Debtors’ estates, there is not substantial continuity between the Purchaser and the Debtors, there

          is no common identity between the Debtors and the Purchaser, there is no continuity of

          enterprise between the Debtors and the Purchaser, the Purchaser is not a mere continuation of the

          Debtors or their estates, and the Purchaser does not constitute a successor to the Debtors or their

          estates.

                     Y.    The Sale of the Purchased Assets outside of a plan of reorganization pursuant to

          the Stalking Horse Agreement neither impermissibly restructures the rights of the Debtors’

          creditors nor impermissibly dictates the terms of a liquidating plan of reorganization for the

          Debtors. The Sale does not constitute a sub rosa chapter 11 plan.

                     Z.    The Stalking Horse Agreement was not entered into, and none of the Debtors or

          the Purchaser have entered into the Stalking Horse Agreement or proposed to consummate the

          transactions contemplated thereby, for the purpose of hindering, delaying or defrauding the



                                                          12
01:25008453.1
                       Case 19-10998-BLS          Doc 519        Filed 08/19/19   Page 13 of 37



          Debtors’ present or future creditors. The total consideration provided by the Purchaser for the

          Purchased Assets is the highest or otherwise best offer received by the Debtors, and the Purchase

          Price constitutes (a) reasonably equivalent value under the Bankruptcy Code and the Uniform

          Fraudulent Transfer Act, (b) fair consideration under the Uniform Fraudulent Conveyance Act

          and (c) reasonably equivalent value, fair consideration and fair value under any other applicable

          laws of the United States, any state, territory or possession, or the District of Columbia, for the

          Purchased Assets.

                 AA.     Time is of the essence in consummating the Sale. In order to maximize the value

          of the Purchased Assets and preserve the viability of the business as a going concern, it is

          essential that the sale of the Purchased Assets occur as soon as reasonably practicable.

          Accordingly, there is cause to determine inapplicable the stays contemplated by Bankruptcy

          Rules 6004 and 6006.

                 BB.     The Purchaser has not agreed to assume and shall have no obligation with respect

          to any liabilities of the Debtors or their subsidiaries or affiliates other than as expressly set forth

          in the Stalking Horse Agreement. Other than the Assumed Liabilities, and except as expressly

          provided for by the terms of the Stalking Horse Agreement, the Purchaser shall have no

          obligations with respect to any Excluded Liabilities and shall acquire all the Purchased Assets

          free and clear of the Excluded Liabilities.

                 CC.     The Debtors, in connection with offering products or services, did not disclose

          any policy prohibiting the transfer of personally identifiable information and, therefore, the Sale

          of the Purchased Assets may be approved pursuant to section 363(b)(1)(A) of the Bankruptcy

          Code without the appointment of a consumer privacy ombudsman, as defined in section 332 of

          the Bankruptcy Code.



                                                            13
01:25008453.1
                        Case 19-10998-BLS        Doc 519        Filed 08/19/19   Page 14 of 37



                 DD.      Other than claims arising under the Stalking Horse Agreement, the Debtors agree

          and acknowledge that they have no claims against the Purchaser, and the Purchaser agrees and

          acknowledges that the Purchaser has no claims against the Debtors or their non-Debtor affiliates.

                 EE.      The consummation of the transactions contemplated by the Stalking Horse

          Agreement is legal, valid and properly authorized under all applicable provisions of the

          Bankruptcy Code, including, without limitation, sections 105(a), 363(b), 363(f), 363(m), 365(b)

          and 365(f), and all of the applicable requirements of such sections have been complied with in

          respect of the transactions.

                 FF.      The findings of fact and conclusions of law herein constitute the Court’s findings

          of fact and conclusions of law for the purposes of Bankruptcy Rule 7052, made applicable

          pursuant to Bankruptcy Rule 9014. To the extent any findings of fact are conclusions of law,

          they are adopted as such. To the extent any conclusions of law are findings of fact, they are

          adopted as such.

                 NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED

          THAT:

                 1.       The Motion is granted as set forth herein.

                 2.       All objections, responses, and requests for continuance concerning the Motion are

          resolved in accordance with the terms of this Sale Order and as set forth in the record of the Sale

          Hearing.     To the extent any such objection, response or request for continuance was not

          otherwise withdrawn, waived, or settled, it, and all reservations of rights contained therein, is

          overruled and denied on the merits with prejudice.

          A.     Approval of the Sale

                 3.       The Sale of the Purchased Assets, the terms and conditions of the Stalking Horse

          Agreement (including all schedules and exhibits affixed thereto and all other ancillary
                                                           14
01:25008453.1
                       Case 19-10998-BLS        Doc 519        Filed 08/19/19   Page 15 of 37



          documents), the Successful Bid by the Purchaser, and the transactions contemplated thereby and

          all of the terms and conditions thereof, are the highest and best offer for the Purchased Assets,

          and hereby are authorized and approved in all respects.

                 4.      The Sale of the Purchased Assets and the consideration provided by the Purchaser

          under the Stalking Horse Agreement is fair and reasonable and shall be deemed for all purposes

          to constitute a transfer for reasonably equivalent value and fair consideration under the

          Bankruptcy Code and any other applicable law.

                 5.      The Purchaser is hereby granted and is entitled to all of the protections provided

          to a good faith buyer under section 363(m) of the Bankruptcy Code, including with respect to the

          transfer of Acquired Contracts as part of the sale of the Purchased Assets pursuant to section 365

          of the Bankruptcy Code and this Sale Order.

                 6.      Pursuant to section 363(m) of the Bankruptcy Code, if any or all of the provisions

          of this Sale Order are hereafter reversed, modified, or vacated by a subsequent order of this

          Court or any other court, such reversal, modification, or vacatur shall not affect the validity and

          enforceability of any transfer under the Stalking Horse Agreement or obligation or right granted

          pursuant to the terms of this Sale Order (unless stayed pending appeal), and notwithstanding any

          reversal, modification or vacatur shall be governed in all respects by the original provisions of

          this Sale Order and the Stalking Horse Agreement, as the case may be.

                 7.      Subject to the terms and conditions of the Stalking Horse Agreement, the Debtors

          are hereby authorized and directed to fully perform under, consummate and implement the terms

          of the Stalking Horse Agreement, together with any and all additional instruments and

          documents that may be reasonably necessary or desirable to implement and effectuate the terms

          of the Stalking Horse Agreement, this Sale Order and sale of the Purchased Assets contemplated



                                                          15
01:25008453.1
                      Case 19-10998-BLS         Doc 519       Filed 08/19/19   Page 16 of 37



          thereby including, without limitation, deeds, assignments, stock powers and other instruments of

          transfer, and to take all further actions as may be reasonably necessary for the purpose of

          assigning, transferring, granting, conveying and conferring to the Purchaser, or reducing to

          possession any or all of the Purchased Assets or Assumed Liabilities, as may be necessary or

          appropriate to the performance of the Debtors’ obligations as contemplated by the Stalking

          Horse Agreement, forthwith and without any further corporate action or orders of this Court.

          Neither the Purchaser nor the Debtors shall have any obligation to proceed with the Closing of

          the Stalking Horse Agreement unless and until all conditions precedent to the Purchaser’s and

          the Debtors’ respective obligations thereunder have been met, satisfied, or waived by the

          Purchaser and/or the Debtors, as the case may be, in each case subject to the terms of the

          Stalking Horse Agreement.

                 8.      The Debtors and each other person or entity having duties or responsibilities

          under the Stalking Horse Agreement, any agreements related thereto or this Sale Order, and their

          respective directors, officers, employees, members, agents, representatives, and attorneys, are

          authorized and empowered, subject to the terms and conditions contained in the Stalking Horse

          Agreement, to carry out all of the provisions of the Stalking Horse Agreement and any related

          agreements; to issue, execute, deliver, file, and record, as appropriate, the documents evidencing

          and consummating the Stalking Horse Agreement, and any related agreements; to take any and

          all actions contemplated by the Stalking Horse Agreement, any related agreements or this Sale

          Order; and to issue, execute, deliver, file, and record, as appropriate, such other contracts,

          instruments, releases, indentures, mortgages, deeds, bills of sale, assignments, leases, or other

          agreements or documents and to perform such other acts and execute and deliver such other

          documents, as are consistent with, and necessary or appropriate to implement, effectuate, and



                                                         16
01:25008453.1
                       Case 19-10998-BLS         Doc 519        Filed 08/19/19   Page 17 of 37



          consummate, the Stalking Horse Agreement, any related agreements and this Sale Order and the

          transactions contemplated thereby and hereby, forthwith and all without further application to, or

          order of, this Court.

                 9.      The secretary, any assistant secretary, agent, representative or officer of the

          Debtors shall be, and hereby is, authorized to certify or attest to any of the foregoing actions (but

          no such certification or attestation shall be required to make any such action valid, binding, and

          enforceable). The Debtors are further authorized and empowered to cause to be filed with the

          secretary of state of any state or other applicable officials of any applicable governmental units

          any and all certificates, agreements, or amendments necessary or appropriate to effectuate the

          transactions contemplated by the Stalking Horse Agreement, any related agreements, and this

          Sale Order, including amended and restated certificates or articles of incorporation and bylaws or

          certificates or articles of amendment, and all such other actions, filings or recordings as may be

          required under appropriate provisions of the applicable laws of all applicable governmental units

          or as any of the officers of the Debtors may determine are necessary or appropriate. The

          execution of any such document or the taking of any such action shall be, and hereby is, deemed

          conclusive evidence of the authority of such person to so act. Without limiting the generality of

          the foregoing, this Sale Order shall constitute all approvals and consents, if any, required by the

          corporation laws of the State of Delaware and all other applicable business corporation, trust and

          other laws of the applicable governmental units, with respect to the implementation and

          consummation of the Stalking Horse Agreement, any related agreements and this Sale Order, and

          the transactions contemplated thereby and hereby.

                 10.     Upon consummation of the transactions set forth in the Stalking Horse

          Agreement, if any person or entity that has filed financing statements, mortgages, mechanic’s



                                                           17
01:25008453.1
                       Case 19-10998-BLS          Doc 519        Filed 08/19/19   Page 18 of 37



          liens, lis pendens, or other documents or agreements evidencing encumbrances, claims, interests,

          and Liens against or in the Purchased Assets shall not have delivered to the Debtors prior to the

          Closing, in proper form for filing and executed by the appropriate parties, termination

          statements, instruments of satisfactions, releases of all encumbrances, claims, interests, and Liens

          that the person or entity has with respect to the Purchased Assets (unless otherwise assumed in

          the Stalking Horse Agreement), or otherwise, then (a) the Debtors are hereby authorized and

          directed to execute and file such statements, instruments, releases, and other documents on

          behalf of the person or entity with respect to the Purchased Assets and (b) the Purchaser is

          hereby authorized to file, register, or otherwise record a certified copy of this Sale Order, which,

          once filed, registered, or otherwise recorded, shall constitute conclusive evidence of the release

          of all encumbrances, claims, interests, and Liens in the Purchased Assets of any kind or nature.

          For the avoidance of doubt, to the extent necessary, upon consummation of the Transactions set

          forth in the Stalking Horse Agreement, the Purchaser is authorized to file termination statements,

          lien terminations, or other amendments in any required jurisdiction to remove and record, notice

          filings or financing statements recorded to attach, perfect or otherwise notice any lien or

          encumbrance that is extinguished or otherwise released pursuant to this Sale Order under

          section 363 and related provisions of the Bankruptcy Code. For the avoidance of doubt, nothing

          contained in this paragraph 10 shall be deemed to apply with respect to any Permitted Liens.

                 11.     Effective as of the Closing, (a) the Sale of the Purchased Assets by the Debtors to

          the Purchaser shall constitute a legal, valid and effective transfer of the Purchased Assets

          notwithstanding any requirement for approval or consent by any person and vests the Purchaser

          with all right, title and interest of the Debtors in and to the Purchased Assets, free and clear of all

          Liens of any kind (other than the Permitted Liens), pursuant to section 363(f) of the Bankruptcy



                                                            18
01:25008453.1
                       Case 19-10998-BLS         Doc 519        Filed 08/19/19   Page 19 of 37



          Code, and (b) the assumption of any Assumed Liabilities by the Purchaser constitutes a legal,

          valid and effective delegation of any Assumed Liabilities to the Purchaser and divests the

          Debtors of all liability with respect to any Assumed Liabilities.

                 12.     The Sale of the Assets is not subject to avoidance pursuant to section 363(n) of

          the Bankruptcy Code or otherwise.

          B.     Transfer of Assets

                 13.     Except to the extent specifically provided in the Stalking Horse Agreement and

          subject to the terms and conditions thereof, upon the Closing, the Debtors shall be, and hereby

          are, authorized, empowered, and directed, pursuant to sections 105, 363(b), and 365 of the

          Bankruptcy Code, to sell the Purchased Assets to the Purchaser. The Sale of the Purchased

          Assets vests the Purchaser with all right, title and interest of the Debtors in and to the Purchased

          Assets free and clear of any and all Liens (other than the Permitted Liens), with all such Liens

          (other than the Permitted Liens) to attach only to the proceeds of the Sale with the same priority,

          validity, force, and effect, if any, as they now have in or against the Purchased Assets, subject to

          all claims and defenses the Debtors and their estates may possess with respect thereto. The

          Motion or notice thereof shall be deemed to provide sufficient notice as to the sale of the

          Purchased Assets free and clear of all Liens. Following the Closing Date, no holder of any Liens

          (other than the Permitted Liens) in the Purchased Assets shall have any basis to interfere with the

          Purchaser’s use and enjoyment of the Purchased Assets based on or related to such Liens, or any

          actions that the Debtors may take in their chapter 11 cases, and no person may take any action to

          prevent, interfere with or otherwise impair consummation of the transactions contemplated in or

          by the Stalking Horse Agreement or this Sale Order. For the avoidance of doubt, the Debtors

          shall apply the proceeds of the Sale of the Purchased Assets and the Acquired Contracts

          consistent with the terms of the DIP Order. With respect to the DIP Lender that means: subject
                                                           19
01:25008453.1
                          Case 19-10998-BLS      Doc 519       Filed 08/19/19   Page 20 of 37



          to the Carve Out, and after the payment of, or reservation of adequate funds for the claims of the

          Texas Taxing Authorities (as defined in the DIP Order) that are secured by Permitted

          Encumbrances (as defined in the DIP Order), all net proceeds of the Sale of the Purchased Assets

          shall be immediately paid as a first priority to the DIP Lender to reduce the DIP Obligations until

          such Obligations are indefeasibly paid in full in cash (including the provision for contingent

          obligations).

                 14.       The provisions of this Order authorizing the Sale and assignment of the Purchased

          Assets free and clear of Liens and the Excluded Liabilities shall be self-executing, and neither

          the Debtors nor the Purchaser shall be required to execute or file releases, termination

          statements, assignments, consents, or other instruments in order to effectuate, consummate, and

          implement the provisions of this Sale Order. However, the Debtors and the Purchaser, and each

          of their respective officers, employees and agents are hereby authorized and empowered to take

          all actions and execute and deliver any and all documents and instruments that either the Debtors

          or the Purchaser deem necessary or appropriate to implement and effectuate the terms of the

          Stalking Horse Agreement and this Sale Order.

                 15.       For the avoidance of doubt, following the Closing, the Debtors are authorized and

          directed to comply with their obligations under sections 2.7, 5.11, and 5.12 of the Stalking Horse

          Agreement in accordance with its terms.

                 16.       To the greatest extent available under applicable law and to the extent provided

          for under the Stalking Horse Agreement, the Purchaser shall be authorized, as of the Closing

          Date, to operate under any license, permit, registration and governmental authorization or

          approval of the Debtors with respect to the Purchased Assets, and, to the greatest extent available

          under applicable law and to the extent provided for under the Stalking Horse Agreement, all such



                                                          20
01:25008453.1
                       Case 19-10998-BLS         Doc 519        Filed 08/19/19   Page 21 of 37



          licenses, permits, registrations and governmental authorizations and approvals are deemed to

          have been transferred to the Purchaser as of the Closing Date.

                 17.     All of the Debtors’ interests in the Purchased Assets to be acquired by the

          Purchaser under the Stalking Horse Agreement shall be, as of the Closing Date and upon the

          occurrence of the Closing, transferred to and vested in the Purchaser. Upon the occurrence of the

          Closing, this Sale Order shall be considered and constitute for any and all purposes a full and

          complete general assignment, conveyance and transfer of the Assets acquired by the Purchaser

          under the Stalking Horse Agreement or a bill of sale or assignment transferring good and

          marketable, indefeasible title and interest in the Purchased Assets to the Purchaser.

                 18.     All persons or entities, presently or on or after the Closing Date, in possession or

          control of some or all of the Purchased Assets are directed to surrender possession or control of

          the Purchased Assets to the Purchaser on the Closing Date or at such later time as the Purchaser

          may request. All entities are hereby forever prohibited and enjoined from taking any action that

          would adversely affect or interfere with the ability of the Debtors to sell and transfer the

          Purchased Assets to the Purchaser in accordance with the terms of the Stalking Horse Agreement

          and this Sale Order.

                 19.     Except as expressly provided in or pursuant to the Stalking Horse Agreement, the

          Purchaser is not assuming and is not deemed to assume, and the Purchaser shall not be, nor shall

          any affiliate of Purchaser be, in any way liable for or responsible for, as a successor or otherwise,

          under any theory of law or equity, for any liabilities, debts or obligations of the Debtors in any

          way whatsoever relating to or arising from the Debtors’ ownership, possession, control, or use of

          the Assets prior to the consummation of the transactions contemplated by the Stalking Horse

          Agreement, or any liabilities calculable by reference to the Debtors or their operations or to any



                                                           21
01:25008453.1
                       Case 19-10998-BLS          Doc 519       Filed 08/19/19      Page 22 of 37



          or all of the Assets, or relating to continuing or other conditions existing on or prior to

          consummation of the transactions contemplated by the Stalking Horse Agreement, which

          liabilities, debts and obligations are hereby extinguished insofar as they may give rise to liability,

          successor or otherwise, against the Purchaser or any of its affiliates.

          C.     Acquired Contracts

                 20.     Subject to the terms of the Stalking Horse Agreement and the occurrence of the

          Closing Date, the assumption by the Debtors of Acquired Contracts and the assignment of all

          such Acquired Contracts to the Purchaser, as provided for or contemplated by the Stalking Horse

          Agreement, shall be, and hereby is, authorized and approved pursuant to sections 363 and 365 of

          the Bankruptcy Code.

                 21.     The Acquired Contracts shall be deemed valid and binding and in full force and

          effect and assumed by the Debtors and assigned to the Purchaser at the Closing, pursuant to

          sections 363 and 365 of the Bankruptcy Code, subject only to the payment of all Cure Costs (as

          defined below) required to assume and assign the Acquired Contracts to the Purchaser, and

          subject to the payment of the aforementioned Cure Costs, parties to such Acquired Contracts are

          without basis to assert against the Purchaser, among other things, any defaults, breaches or

          claims of pecuniary losses existing as of the Closing or by reason of the Closing.

                 22.     Upon the Closing, in accordance with sections 363 and 365 of the Bankruptcy

          Code, the Purchaser shall be fully and irrevocably vested with all right, title and interest in and to

          each Acquired Contract. The Debtors are authorized to take all actions reasonably necessary to

          effectuate the foregoing.

                 23.     Pursuant to sections 365(b)(1)(A) and (B) of the Bankruptcy Code, and except as

          otherwise provided in this Sale Order, the Purchaser shall promptly pay or cause to be paid to the

          parties to any Acquired Contracts the requisite cure amounts, if any, set forth in the Cure Notice
                                                           22
01:25008453.1
                        Case 19-10998-BLS          Doc 519         Filed 08/19/19   Page 23 of 37



          or Supplemental Cure Notice (as applicable) served by the Debtors on each of the parties to the

          Assumed Contracts (the “Cure Costs”), with respect to the assumption and assignment thereof.

          The Cure Costs are hereby fixed at the amounts set forth in the Cure Notice or Supplemental

          Cure Notice (as applicable) served by the Debtors, or the amounts determined on the record of

          the Sale Hearing, as the case may be, and all parties to Acquired Contracts are forever bound by

          such Cure Costs, and, following the payment of the applicable Cure Costs, such parties shall not

          take any action against the Purchaser or the Purchased Assets with respect to any claim for cure

          under any Acquired Contract. For the avoidance of doubt, the Purchase Price shall be reduced

          by the amount of Cure Costs paid by the Purchaser, as set forth in the Stalking Horse Agreement

          and subject to the limitations set forth therein.

                  24.       All defaults or other obligations under the Assumed Contracts arising prior to the

          Closing (without giving effect to any acceleration clauses or any default provisions of the kind

          specified in section 365(b)(2) of the Bankruptcy Code) shall be deemed cured by payment of the

          Cure Costs and the parties to such contracts shall be forever barred and estopped from asserting

          or claiming against the Debtors or the Purchaser that any additional amounts are due or other

          defaults exist.

                  25.       Any provision in any Acquired Contract that purports to declare a breach, default

          or payment right as a result of an assignment or a change of control in respect of the Debtors is

          unenforceable, and all Acquired Contracts shall remain in full force and effect, subject only to

          payment of the applicable Cure Cost, if any. No sections or provisions of any Acquired Contract

          that purports to provide for additional payments, penalties, charges, or other financial

          accommodations in favor of nondebtor third parties to Acquired Contracts shall have any force

          or effect with respect to the transactions contemplated by the Stalking Horse Agreement and



                                                              23
01:25008453.1
                       Case 19-10998-BLS        Doc 519       Filed 08/19/19   Page 24 of 37



          assignments authorized by this Sale Order, and such provisions constitute unenforceable anti-

          assignment provisions under section 365(f) of the Bankruptcy Code or are otherwise

          unenforceable under section 365(e) of the Bankruptcy Code. No assignment of any Acquired

          Contract pursuant to the terms of the Stalking Horse Agreement in any respect constitutes a

          default under any Acquired Contract. In the absence of objection, the party to each Acquired

          Contract shall be deemed to have consented to such assignment under section 365(c)(1)(B) of the

          Bankruptcy Code, and the Purchaser shall enjoy all of the rights and benefits under each such

          Acquired Contract as of the applicable date of assumption without the necessity of obtaining

          such party’s written consent to the assumption or assignment thereof.

                 26.    The Purchaser has satisfied any and all requirements under sections 365(b)(1) and

          365(f)(2) of the Bankruptcy Code to provide adequate assurance of future performance under all

          Acquired Contracts. The Purchaser shall not be required to provide any further evidence of any

          adequate assurance to any counterparty of an Acquired Contract.

                 27.    The Debtors and their estates shall be relieved of any liability for any breach of

          any of the Acquired Contracts occurring from and after Closing, pursuant to and in accordance

          with section 365(k) of the Bankruptcy Code.

                 28.    Parties to Acquired Contracts shall be prohibited from charging any rent

          acceleration, assignment fees, increases or other fees to the Purchaser as a result of the

          assumption and assignment of any Acquired Contract.

                 29.    Notwithstanding anything to the contrary in this Sale Order, (i) the rights of any

          party to an executory contract or unexpired lease listed on the Cure Notice filed by the Debtors

          on July 17, 2019 [D.I. 392] that timely filed an objection to the assumption and assignment of an

          executory contract or unexpired lease (including any objection relating to adequate assurance of



                                                         24
01:25008453.1
                       Case 19-10998-BLS         Doc 519       Filed 08/19/19   Page 25 of 37



          future performance) to the Purchaser in accordance with the Bidding Procedures Order are

          preserved to the extent that any such objection has not been resolved as of the date of the entry of

          this Sale Order, and any such objections shall be addressed at the hearing scheduled for August

          28, 2019 at 2:00 p.m. (ET), or a subsequent hearing, and (ii) the rights of any party to an

          executory contract or unexpired lease listed on the Supplemental Notice of Assumption and

          Assignment filed by the Debtors on August 8, 2019 [D.I. 479] are preserved and shall be

          addressed at the hearing scheduled for August 28, 2019 at 2:00 p.m. (ET), or a subsequent

          hearing, or otherwise as provided in the Bidding Procedures Order.

          D.     Additional Provisions

                 30.     Each and every federal, state, and local governmental agency or department is

          hereby authorized and directed to accept any and all documents and instruments necessary and

          appropriate to consummate the transactions contemplated by the Stalking Horse Agreement and

          this Sale Order.

                 31.     To the maximum extent permitted by section 525 of the Bankruptcy Code, no

          governmental unit may revoke or suspend any permit or license relating to the operation of the

          Purchased Assets sold, transferred or conveyed to the Purchaser on account of the filing or

          pendency of the Debtors’ chapter 11 cases or the consummation of the transactions contemplated

          by the Stalking Horse Agreement.

                 32.     The Purchaser has not assumed, or is otherwise not obligated for, any of the

          Debtors’ obligations, debts (as defined in section 101(12) of the Bankruptcy Code), or liabilities

          other than the Assumed Liabilities, and as otherwise set forth in the Stalking Horse Agreement,

          and the Purchaser has not purchased any of the Excluded Assets or assumed any Excluded

          Liabilities. Consequently, all persons and governmental units (as defined in sections 101(27)

          and 101(41) of the Bankruptcy Code, respectively) and all holders of Liens (other than Permitted
                                                          25
01:25008453.1
                       Case 19-10998-BLS        Doc 519       Filed 08/19/19   Page 26 of 37



          Liens) based upon, arising out of or related to liabilities retained by the Debtors shall not take

          any action against the Purchaser or the Purchased Assets, including asserting any setoff (to the

          extent not actually taken prepetition) or right of subrogation of any kind, to recover any Liens

          (other than Permitted Liens) or on account of any liabilities of the Debtors other than Assumed

          Liabilities pursuant to the Stalking Horse Agreement. Additionally, all persons holding or

          asserting any Liens in the Excluded Assets shall not assert or prosecute such Liens or any cause

          of action against the Purchaser or the Purchased Assets for any liability associated with the

          Excluded Assets.

                 33.     The Purchaser is not a “successor” to the Debtors or their estates by reason of any

          theory of law or equity, and the Purchaser shall not assume, be deemed to assume, or in any way

          be responsible for any liability, debt (as defined in section 101(12) of the Bankruptcy Code), or

          obligation of any of the Debtors or their estates including, without limitation, pursuant to any

          bulk sales law, successor liability, or other theory of liability or responsibility for any claim

          against the Debtors, against an insider of the Debtors, against the Purchased Assets, or similar

          liability except as otherwise expressly provided in the Agreement.         The Motion contains

          sufficient notice of such limitations in accordance with Local Rule 6004-1. Neither the purchase

          of the Purchased Assets by the Purchaser or its affiliates, nor the fact that the Purchaser or its

          affiliates are using any of the Purchased Assets previously owned, used or operated by the

          Debtors, will cause the Purchaser or any of its affiliates to be deemed a successor to, or be

          otherwise liable in any respect on account of the Debtors’ business within the meaning of any

          foreign, federal, state or local revenue, pension, ERISA, tax, labor, employment, antitrust,

          regulatory, investigatory, safety, consumer protection, patent or intellectual property, business

          practices, environmental or other law, regulation, rule, guideline, or other doctrine (including,



                                                         26
01:25008453.1
                       Case 19-10998-BLS          Doc 519       Filed 08/19/19    Page 27 of 37



          without limitation, filing requirements under any such laws, regulations, rules, guidelines, or

          other doctrines) or under any products liability or product warranty law, regulation, rule,

          guideline, or other doctrine with respect to the Debtors’ actual or potential liability under such

          law, regulation, rule, guideline, or doctrine. For the avoidance of doubt, the Purchaser shall not

          have any liabilities, debts, commitments or obligations for any taxes relating to the operation of

          the Purchased Assets prior to Closing, except to the extent the Purchaser expressly assumes such

          taxes pursuant to the Stalking Horse Agreement.

                 34.     Except to the extent expressly included in the Assumed Liabilities or to enforce

          the Agreement or Permitted Liens, pursuant to sections 105 and 363 of the Bankruptcy Code, all

          persons and entities, including, but not limited to, the Debtors, the Committee, all debt security

          holders, equity security holders, the Debtors’ employees or former employees, governmental, tax

          and regulatory or investigatory authorities of any sort (including, without limitation,

          environmental and product safety regulators or investigators), lenders, parties to or beneficiaries

          under any benefit plan, trade and other creditors asserting or holding a Lien or other claim of any

          kind or nature whatsoever against, in or with respect to any of the Debtors or all or any part of

          the Purchased Assets (whether legal or equitable, secured or unsecured, matured or unmatured,

          contingent or noncontingent, senior or subordinated), arising under or out of, in connection with,

          or in any way relating to the Debtors, all or any part of the Purchased Assets, the operation of the

          Debtors’ business prior to the Closing Date or the transfer of the Purchased Assets to the

          Purchaser, shall be forever barred, estopped and permanently enjoined from asserting,

          prosecuting or otherwise pursuing such Lien or other claim, whether by payment, setoff (to the

          extent not actually taken prepetition), or otherwise, directly or indirectly, against the Purchaser or

          any affiliate, successor or assign thereof, or against the Purchased Assets.



                                                           27
01:25008453.1
                       Case 19-10998-BLS         Doc 519       Filed 08/19/19   Page 28 of 37



                 35.     Subject to the terms of the Stalking Horse Agreement, the Stalking Horse

          Agreement and any related agreements may be waived, modified, amended, or supplemented by

          agreement of the Debtors and the Purchaser, without further action or order of the Court;

          provided, however, that any such waiver, modification, amendment, or supplement is not

          material and substantially conforms to, and effectuates, the Stalking Horse Agreement and any

          related agreements; and provided, further, that the Debtors shall provide advance written notice

          to the Committee, the DIP Lender, the Prepetition Priming Term Loan Lenders and the

          Prepetition Second Term Facility Agent of any such waiver, modification, amendment or

          supplement to the Asset Purchase Agreement.

                 36.     The failure specifically to include any particular provisions of the Stalking Horse

          Agreement or any related agreements in this Sale Order shall not diminish or impair the

          effectiveness of such provision, it being the intent of the Court, the Debtors and the Purchaser

          that the Stalking Horse Agreement and any related agreements are authorized and approved in

          their entirety with such amendments thereto as may be made by the parties in accordance with

          this Sale Order prior to Closing.

                 37.     No bulk sale law or any similar law of any state or other jurisdiction shall apply in

          any way to the sale and the transactions contemplated by the Stalking Horse Agreement.

                 38.     To the extent any provisions of this Sale Order conflict with the terms and

          conditions of the Stalking Horse Agreement, this Sale Order shall govern and control.

                 39.     This Sale Order and the Stalking Horse Agreement shall be binding upon and

          govern the acts of all persons and entities, including without limitation, the Debtors and the

          Purchaser, their respective successors and permitted assigns, including, without limitation, any

          chapter 11 trustee hereinafter appointed for the Debtors’ estates or any trustee appointed in a



                                                          28
01:25008453.1
                        Case 19-10998-BLS          Doc 519        Filed 08/19/19    Page 29 of 37



          chapter 7 case if this case is converted from chapter 11, all creditors and shareholders of any

          Debtor (whether known or unknown), filing agents, filing officers, title agents, recording

          agencies, secretaries of state, and all other persons and entities who may be required by operation

          of law, the duties of their office or contract, to accept, file, register, or otherwise record or release

          any documents or instruments or who may be required to report or insure any title in or to the

          Purchased Assets.

                  40.     The provisions of this Sale Order are nonseverable and mutually dependent.

                  41.     Nothing in any order of this Court or contained in any plan of reorganization or

          liquidation confirmed in these chapter 11 cases, or in any subsequent or converted cases of the

          Debtors under chapter 7 or chapter 11 of the Bankruptcy Code, shall conflict with or modify the

          provisions of the Stalking Horse Agreement or the terms of this Sale Order.

                  42.     The Purchaser shall not be required to seek or obtain relief from the automatic

          stay under section 362 of the Bankruptcy Code to (i) deliver any notice provided for in the

          Stalking Horse Agreement or any other Sale-related document or (ii) take any and all actions

          permitted under the Stalking Horse Agreement or any other Sale-related document in accordance

          with the terms and conditions thereof. The automatic stay imposed by section 362 of the

          Bankruptcy Code is hereby modified to the extent necessary to implement the preceding

          sentence.

                  43.     The Debtors are authorized and directed to take all actions necessary to

          implement and effectuate the relief granted in this Sale Order in accordance with the Stalking

          Horse Agreement.

                  44.     Notwithstanding the possible applicability of Bankruptcy Rules 6004, 6006, 7062,

          or otherwise, this Court, for good cause shown, orders that the terms and conditions of this Sale



                                                             29
01:25008453.1
                          Case 19-10998-BLS       Doc 519       Filed 08/19/19   Page 30 of 37



          Order shall be effective and enforceable immediately upon entry and its provisions shall be self-

          executing, and the Motion or notice thereof or of this Sale Order shall be deemed to provide

          sufficient notice of the Debtors’ request for waiver of the otherwise applicable stay of this Sale

          Order. In the absence of any person or entity obtaining a stay pending appeal, the Debtors and

          the Purchaser are free to close under the Stalking Horse Agreement at any time, subject to the

          terms of the Stalking Horse Agreement. The Purchaser has acted in “good faith,” and, in the

          absence of any person or entity obtaining a stay pending appeal, if the Debtors and the Purchaser

          close under the Stalking Horse Agreement, then the Purchaser shall be entitled to the protections

          of section 363(m) of the Bankruptcy Code as to all aspects of the transactions under and pursuant

          to the Agreement if this Order or any authorization contained herein is reversed or modified on

          appeal.

                    45.    The Debtors and the Purchaser each have standing to enforce the terms of this

          Sale Order, and, notwithstanding any closure of any of the Debtors’ chapter 11 cases, the

          Debtors or the Purchaser may seek to reopen any closed chapter 11 cases to the extent necessary

          to enforce the terms of this Sale Order.

                    46.    Nothing in this Sale Order or related documents discharges, releases, precludes, or

          enjoins: (i) any liability to any governmental unit as defined in 11 U.S.C. § 101(27)

          (“Governmental Unit”) that is not a “claim” as defined in 11 U.S.C. § 101(5) (“Claim”); (ii) any

          Claim of a Governmental Unit arising on or after the Closing Date; (iii) any liability to a

          Governmental Unit under police and regulatory statutes or regulations that any entity would be

          subject to as the owner or operator of the Purchased Assets after the Closing Date; or (iv) any

          liability to a Governmental Unit on the part of any person other than the Debtors. Nor shall

          anything in this Sale Order enjoin or otherwise bar a Governmental Unit from asserting or



                                                           30
01:25008453.1
                       Case 19-10998-BLS         Doc 519        Filed 08/19/19   Page 31 of 37



          enforcing, outside of this Court, any liability described in the preceding sentence. Nothing in

          this Sale Order or related documents authorizes the transfer or assignment of any governmental

          (a) license, (b) permit, (c) registration, (d) authorization, or (e) approval, or the discontinuation

          of any obligation thereunder, without compliance with all applicable legal requirements and

          approvals under police or regulatory law. Nothing in this Sale Order shall relieve any entity

          from any obligation to address or comply with information requests or inquiries from any

          Governmental Unit. Nothing in this Sale Order shall affect any setoff or recoupment rights of

          any Governmental Unit. Nothing in this Sale Order divests any tribunal of any jurisdiction it

          may have under police or regulatory law to interpret this Sale Order or to adjudicate any defense

          asserted under this Sale Order. For the avoidance of doubt, the matters preserved by this

          paragraph are subject to all rights and defenses available under applicable law.

                 47.     Notwithstanding anything to the contrary in this Sale Order or the Stalking Horse

          Agreement, in consideration of the resolution of certain of the Committee’s objections to the

          Motion, the Purchaser has covenanted not to pursue, prosecute or otherwise assert any

          Avoidance Actions acquired by the Purchaser pursuant to the Stalking Horse Agreement. Except

          as otherwise expressly provided in the Stalking Horse Agreement, nothing in this Order shall be

          deemed to waive, release, extinguish or estop the Debtors or their estates from asserting, or

          otherwise impair or diminish, any right (including, without limitation, any right of recoupment),

          claim, cause of action, defense, offset or counterclaim in respect of any Excluded Asset.

                 48.     Notwithstanding anything to the contrary in this Sale Order or the Stalking Horse

          Agreement, in consideration of the resolution of certain of the Committee’s objections to the

          Motion, the Committee and any successor to the Debtors or their estates shall have the same




                                                           31
01:25008453.1
                       Case 19-10998-BLS        Doc 519        Filed 08/19/19   Page 32 of 37



          access to the Buyer’s books and records as the Seller under section 5.8 of the Stalking Horse

          Agreement.

                 49.     Notwithstanding anything to the contrary in the Motion, the Bidding Procedures,

          the Bidding Procedures Order, any cure notice or assumption notice (including, but not limited

          to, any Notice of Assumption and Assignment or Supplemental Notice of Assumption and

          Assignment), or this Sale Order (i) none of the insurance policies or any related agreements

          (collectively, the “Zurich Insurance Contracts”) issued at any time by Steadfast Insurance

          Company (together with its affiliates and successors, “Zurich”), or any rights, benefits, claims,

          rights to payments and/or recoveries under the Zurich Insurance Contracts shall be sold, assigned

          or otherwise transferred to the Purchaser in connection with the Sale; (ii) nothing shall alter,

          modify or otherwise amend the terms or conditions of the Zurich Insurance Contracts; and (iii)

          for the avoidance of doubt, the Purchaser is not, and shall not be deemed to be, an insured under

          any of the Zurich Insurance Contracts; provided, however, that to the extent any claim with

          respect to any Purchased Assets arises that is covered by the Zurich Insurance Contracts after the

          Closing Date (as defined in the Stalking Horse Agreement), the Debtors may pursue such claim

          in accordance with the terms of the Zurich Insurance Contracts, and, if applicable, turn over to

          the Purchaser any such insurance proceeds in accordance with article 2.1(f) of the APA (each, a

          “Proceed Turnover”); provided, further, however, that Zurich shall not have any duty to

          effectuate a Proceed Turnover or liability related to a Proceed Turnover.

                 50.     Nothing in this Sale Order shall be deemed or construed to modify or amend the

          DIP Order.

                 51.     For the avoidance of doubt, all Accounts Receivable for services rendered prior to

          the Closing Date, including Pre-Closing Receivables and Sellers’ Transition Receivables shall



                                                          32
01:25008453.1
                       Case 19-10998-BLS         Doc 519       Filed 08/19/19   Page 33 of 37



          constitute Excluded Assets and shall continue to be collateral securing as a first priority the

          Debtors’ obligations under the DIP Facility (as defined in the DIP Order) and as a junior priority

          the Adequate Protection Liens (as defined in the DIP Order), to the extent provided in and

          subject to the terms of the DIP Order, and such Accounts Receivable shall continue to be

          Prepetition Collateral (as defined in the DIP Order), the disposition of which remains subject to

          the terms of the Term Loan Intercreditor Agreement (as defined in the DIP Order).

                 52.     Notwithstanding anything to the contrary in this Sale Order, or any notice related

          thereto, the Objection [D.I. 440] (“Cigna Objection”) of Cigna Health and Life Insurance

          Company and Life Insurance Company of North America is hereby adjourned to August 28,

          2019, and the Cigna Contracts (as defined in the Cigna Objection) shall not be assumed or

          assigned absent further order of this Court or the agreement of the parties.

                 53.     Hewlett-Packard Financial Services Company (“HPFS”) and the Debtors are

          parties to certain agreements (referred to herein as “Equipment Leases” and including any

          amendments, supplements or Schedules), which HPFS and the Debtors agree constitute valid

          leases under applicable law. Notwithstanding anything to the contrary herein, nothing contained

          in this Sale Order shall permit the sale or transfer of any equipment subject to the Equipment

          Leases, free and clear of the Equipment Leases or HPFS’ rights thereunder. Until such time as

          any issues relating to assumption and assignment of the Equipment Leases are resolved (by order

          of this Court or agreement of the parties), including any issues relating to cure and adequate

          assurance, or until such time as the Equipment Leases are rejected, (a) the Equipment Leases

          shall not be assumed and assigned absent further order of this Court or agreement of the parties,

          and (b) the rights and obligations of the Debtors and HPFS under the Equipment Leases shall be

          governed by the terms of the Equipment Leases and applicable law. Nothing contained in this



                                                          33
01:25008453.1
                       Case 19-10998-BLS          Doc 519       Filed 08/19/19    Page 34 of 37



          Sale Order is intended to nor should it be construed as a waiver of any of the Debtors’ or HPFS’s

          rights and remedies, under the Equipment Leases, at law, or in equity.

                 54.     Irrespective of anything contained herein or in the Stalking Horse Agreement,

          including paragraph 23 of this Sale Order, at Closing, the Lease Agreement and Hospital

          Purchased Services Agreement (collectively the “Agreements”) between Debtor NewLifeCare

          Hospitals of Dayton, LLC and Kettering Medical Center (“Kettering”) shall be assumed and

          assigned to the Purchaser as of the Closing, subject to the terms of written extension of the

          Agreements to be agreed upon by the parties (the agreements, as modified and extended, the

          “Amended Agreements”). With respect to obligations arising under the Agreements, (a) at

          Closing, Purchaser shall promptly pay to Kettering the Cure Amount of $775,185.00 for

          obligations arising prior to the Petition Date and (b) with respect to obligations arising on or after

          the Petition Date, such obligations shall be paid on the later of (i) the Closing and (ii) the date

          such obligations becomes due and owing in the ordinary course of business. The Purchaser shall

          comply with all of its obligations in accordance with the Amended Agreements arising on and

          after the Closing, including modified payment terms as agreed to by the Purchaser. Additionally,

          notwithstanding anything to the contrary in this Sale Order, the Purchaser shall be liable for any

          accrued but unpaid ordinary course obligations of the Debtors under the Agreements, whether

          such amounts were (a) billed or (b) unbilled but arising no more than 90 days prior to the Closing

          (with any such obligations to be treated as Assumed Accounts Payable under the Stalking Horse

          Agreement and paid in the ordinary course of business). For avoidance of doubt, Debtors shall

          remain liable for all payments due under the Agreements until the Agreements are assigned to

          Purchaser.




                                                           34
01:25008453.1
                       Case 19-10998-BLS         Doc 519       Filed 08/19/19   Page 35 of 37



                 55.       Irrespective of anything contained herein, including paragraph 23 of this Sale

          Order, subject to the Debtors and Welltower, Inc. (“Welltower”) entering into a stipulation

          regarding certain terms unrelated to the Amended Welltower Master Lease (as defined below) to

          be assumed and assigned to the Purchaser on the Closing Date, and the Court’s approval of such

          stipulation, on the Closing Date (a) the Welltower Master Lease, as amended in accordance with

          and pursuant to the Stalking Horse Agreement and as agreed upon by the parties (and as may be

          further amended, the “Amended Welltower Master Lease”), shall be assumed and assigned to the

          Purchaser as of the Closing, and (b) Purchaser shall pay to Welltower the Cure Amount of

          $1,917,324.96 for (i) obligations arising prior to the Petition Date and (ii) the postpetition rent

          due and owing for May 2019. With respect to any additional pre-closing obligations arising

          under the Welltower Master Lease on or after the Petition Date but prior to the Closing Date (the

          “Pre-Closing Obligations”), such obligations shall be paid to Welltower on the date such

          obligations become due and owing in the ordinary course of business by the Debtors. In the

          event that the Purchaser pays any Pre-Closing Obligations, any such Pre-Closing Obligations

          shall be treated as Assumed Accounts Payable under the Stalking Horse Agreement. For the

          avoidance of doubt, the assumption and assignment of the Amended Welltower Master Lease

          shall not be effective unless all accrued but unpaid Pre-Closing Obligations that are due and

          owing as of the Closing Date are paid in full on the Closing Date, or the Debtors and the

          Purchaser provide adequate assurance that all such accrued Pre-Closing Obligations shall be

          promptly paid.

                 56.       From the proceeds of the sale of any of the Debtors' assets located in Bexar

          County in the state of Texas, the amount of $77,000 shall be set aside by the Debtors in a

          segregated account (the “Local Texas Tax Account”) as adequate protection for the secured



                                                          35
01:25008453.1
                       Case 19-10998-BLS          Doc 519       Filed 08/19/19    Page 36 of 37



          claims of the Bexar County prior to the distribution of any proceeds to any other creditor. The

          liens of the Bexar County shall attach to these proceeds to the same extent and with the same

          priority as the liens they now hold against the property of the Debtors. These funds shall be on

          the order of adequate protection and shall constitute neither the allowance of the claims of the

          Bexar County, nor a cap on the amounts they may be entitled to receive. Furthermore, the claims

          and liens of Bexar County shall remain subject to any objections any party would otherwise be

          entitled to raise as to the priority, validity or extent of such liens. These funds may be distributed

          upon agreement between Bexar County and the Debtors, or by subsequent order of the Court,

          duly noticed to Bexar County.

                 57.     The amount in the Local Texas Tax Account may be reduced upon agreement of

          the Debtors and Bexar County in the event the 2019 ad valorem taxes are an “Assumed

          Liability” and/or “Permitted Encumbrance” under the Stalking Horse Agreement with respect to

          the sale of the Debtors’ Assets located in Bexar County. In that case, the property is sold subject

          to the lien of Bexar County to the extent not segregated and/or paid at closing, and the Purchaser

          shall be responsible for paying the taxes timely pursuant to applicable non-bankruptcy law. In

          the event the taxes are not paid timely, Bexar County may proceed to collect all amounts owed

          from the Purchaser. In the event that the Debtors are required to pay any amounts on account of

          ad valorem taxes allocated to the Purchaser under the Stalking Horse Agreement, the Debtors

          reserve the right to seek reimbursement from the Purchaser for such amounts to the extent

          permitted under the Stalking Horse Agreement.

                 58.     This Court shall retain exclusive jurisdiction to enforce the terms and provisions

          of this Sale Order, the Bidding Procedures Order, and the Stalking Horse Agreement in all

          respects and to decide any disputes concerning this Sale Order, the Bidding Procedures Order, or



                                                           36
01:25008453.1
                       Case 19-10998-BLS         Doc 519        Filed 08/19/19   Page 37 of 37



          the Stalking Horse Agreement, or the rights and duties of the parties hereunder or thereunder or

          any issues relating to the Stalking Horse Agreement and this Sale Order including, but not

          limited to, the interpretation of the terms, conditions and provisions hereof and thereof, the

          status, nature and extent of the Purchased Assets and any Acquired Contracts, and all issues and

          disputes arising in connection with the relief authorized herein, inclusive of those concerning the

          transfer of the Purchased Assets free and clear of all Liens.




           Dated: August 19th, 2019                             BRENDAN L. SHANNON
           Wilmington, Delaware                                 UNITED STATES BANKRUPTCY JUDGE




                                                           37
01:25008453.1
